Citation Nr: 1010054	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left arthritic sternoclavicular joint disability, currently 
evaluated 20 percent.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected left sternoclavicular joint disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1990 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Procedural history

In November 1990, the Veteran filed an original claim of 
entitlement to service connection for a left sternoclavicular 
joint disability [claimed as "left shoulder" disability].  
The RO granted service connection in an April 1991 rating 
decision and assigned a 10 percent disability rating.  In an 
April 1993 rating decision, the RO increased the assigned 
disability rating to 20 percent, effective March 22, 1993.  
Rating decisions dated June 2003 and September 2004 confirmed 
and continued the assigned rating.  The Veteran filed a 
notice of disagreement (NOD) as to the September 2004 rating 
decision and a statement of the case (SOC) was issued in 
August 2005.  The Veteran did not perfect his appeal and the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.202 (2009).

In July 2006, the Veteran filed a claim for an increased 
disability rating for the service-connected left 
sternoclavicular joint disability.  He also filed a claim of 
entitlement to service connection for an acquired psychiatric 
disability [claimed as "major depressive disorder"].  The 
Veteran's claims were denied in a December 2006 rating 
decision.  He disagreed with the denials and perfected his 
appeal by filing a timely substantive appeal [VA Form 9] in 
November 2007.

In a June 2009 Board decision, the claims were remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denials in a November 
2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue not on appeal

The Veteran has presented evidence and argument that he is 
unemployable as a result of his service-connected disability.  
See, e.g., the Veteran's statement dated August 2006.  
Accordingly, it appears that the Veteran has made an informal 
claim of entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  To the Board's knowledge, the RO has yet 
to adjudicate this issue.  This matter is referred to the RO 
for appropriate action.

The issue of TDIU been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left upper extremity is his minor 
extremity.

2.  Prior to October 24, 2009, the Veteran's service-
connected left arthritic sternoclavicular joint disability 
was not manifested by limitation of motion to 25 degrees from 
the side.   

3.  From October 24, 2009, the Veteran's service-connected 
left arthritic sternoclavicular joint disability has been 
manifested by limitation of motion with abduction from 0 to 
10 degrees. 

4.  The evidence does not show that the Veteran's service-
connected left arthritic sternoclavicular joint disability is 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

5.  The Veteran is currently diagnosed with a personality 
disorder.


CONCLUSIONS OF LAW

1.  Prior to October 24, 2009, the criteria for a rating in 
excess of 20 percent for the service-connected left arthritic 
sternoclavicular joint disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5001, 5201, 5203 (2009).

2.  From October 24, 2009, the criteria for a 30 percent 
disability rating, but not more, for the service-connected 
left arthritic sternoclavicular joint disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5001, 5201, 5203 (2009).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).

4.  An acquired psychiatric disorder is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 4.9, 4.127


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected left arthritic 
sternoclavicular joint disability.  He also seeks entitlement 
to service connection for an acquired psychiatric disorder.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Stegall considerations

In June 2009, the Board remanded the case in order for VA to 
send the Veteran and his representative a letter requesting 
that the Veteran identify any outstanding medical evidence 
which is pertinent to his pending claims.  VA was also to 
attempt to obtain the Veteran's treatment records from the 
San Diego, California, VA medical center dated March 1990 to 
April 1990, his Lakeside Behavioral Health System treatment 
records from June 1998 to July 1998, and his VA treatment 
records from August 2006 to present.  Additionally, the 
Veteran was to be scheduled for VA examinations as to both 
his increased rating and service connection claims.  The 
claims were then to be readjudicated.  

The record indicates that the Veteran was sent the requisite 
letter in July 2009; the available private treatment records 
and VA treatment records from August 2006 to present 
identified by the Board were associated with the Veteran's 
claims folder.  The record demonstrates that VA requested the 
treatment records from San Diego VA medical center dated 
March 1990 to April 1990, but was informed in July 2009 that 
no such records could be found.  Additionally, in response to 
a request by VA, the National Personnel Records Center (NPRC) 
sent duplicate service treatment records in October 2009.  
Lastly, the Veteran was afforded VA examinations in October 
2009 as to his increased rating and service connection 
claims.  As indicated above, an SSOC was issued in November 
2009.  Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for direct and secondary service 
connection in a VCAA letter dated August 2006.  As to the 
increased rating claim, the Board notes that the August 2006 
letter informed the Veteran of what was required with respect 
to his claim; specifically, "[i]n order to support your 
claim for an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."

The RO informed the Veteran of VA's duty to assist him in the 
development of his claims in the above-referenced VCAA 
letter.  Specifically, the Veteran was informed that VA would 
assist him in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also advised in the 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claims.  

The August 2006 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The above-referenced VCAA letter specifically requested, 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, supra, the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
August 2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"[n]ature and symptoms of the condition; [s]everity and 
duration of the symptoms; and [i]mpact of the condition and 
symptoms on employment."  The letter also advised the 
Veteran as to examples of evidence that would be pertinent to 
determining a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

With respect to the increased rating claim, the Court in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
a veteran:  (1) that, to substantiate a claim, a veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if a veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in VCAA 
letters dated August 2006 and April 2008, the Veteran was 
informed that he may submit evidence showing that his 
service-connected disability had increased in severity.  In 
these VCAA letters the Veteran was informed of examples of 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation including 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who witnessed how the symptoms affect him.  The 
Veteran was informed of examples of evidence he should tell 
VA about or give to VA that may affect how VA determines the 
effective date of any benefits includes information about 
continuous treatment or when treatment began; service 
treatment records in his possession that he may not have sent 
VA; or reports of treatment for his condition while attending 
training in the Guard or Reserve.  Therefore, the Veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity, and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the Veteran is rated under Diagnostic Codes 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied demonstrating an 
increase in severity of the disability as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  In any event, even if the criteria set forth in the 
rating formulas for the shoulder/sternoclavicular joint 
disabilities are considered to be specific measurements or 
test results, the essential fairness of the adjudication was 
not affected because the Veteran had actual knowledge of what 
was necessary to substantiate his claim.  See Sanders, supra.  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  Vazquez-Flores, 22 Vet. App. 
at 49, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  In this case, the Veteran was provided with the 
schedular criteria as well as an explanation of disability 
rating determination in the statement of the case dated 
October 2007.  Additionally, the Veteran was provided a 
subsequent adjudication in November 2009.  

As to the third prong of the holding in Vazquez-Flores, in 
the August 2006 and April 2008 VCAA letters, the RO informed 
the Veteran that the rating for his disability can be changed 
if there are changes in his condition and that depending on 
the disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The RO stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The RO stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the Veteran was told as to an example of the evidence 
he should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the August 2006 and April 2008 VCAA letters the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service treatment records 
in his possession that he may not have sent to VA; or reports 
of treatment for his condition while attending training in 
the Guard or Reserve.  

Accordingly, the Board finds that the Veteran received 
appropriate VCAA notice pursuant to Vazquez-Flores.  Further, 
the Veteran and his representative have not alleged that he 
received inadequate VCAA notice.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) [holding as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d.1270 (Fed.Cir. 2009).

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, the 
Veteran's statements, as well as, VA and private treatment 
records.  

The Veteran authorized the release of records for Dyerburg 
Methodist Hospital. However, in July 2009, that facility 
indicated that they had no information pertaining to the 
Veteran for the dates provided by the Veteran.  Additionally, 
as indicated above, the Veteran indicated that he sought 
medical treatment at the VA medical center in San Diego, 
California from March 1990 to April 1990.  Unfortunately, 
upon inquiry by VA, no such records were able to be located 
by said VA medical center.  The Court has held that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  Therefore, VA has no further duty to him with 
respect to obtaining these records.

Additionally, the Veteran was afforded VA examinations in 
September 2006 and October 2009 as to his service-connected 
left arthritic sternoclavicular joint disability.  He was 
also afforded a VA examination in October 2009 as to his 
claimed acquired psychiatric disability.  The examination 
reports reflect that the examiners interviewed and examined 
the Veteran, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination reports are adequate for schedular evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He has retained the services of a representative 
and declined the option to testify at a personal hearing 
before a Veterans Law Judge.  Accordingly, the Board will 
proceed to a decision.







	(CONTINUED ON NEXT PAGE)

1.  Entitlement to an increased rating for service-connected 
left arthritic sternoclavicular joint disability, currently 
evaluated 20 percent.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether different rating codes 
are "more appropriate" than those used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's service-connected left arthritic 
sternoclavicular joint disability is currently rated as 20 
percent pursuant to Diagnostic Codes 5010 [arthritis, due to 
trauma] - 5203 [clavicle or scapula, impairment of].  See 
38 C.F.R. § 4.71a [hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Under Diagnostic Code 5203, 20 percent is the maximum rating.  
The Board notes that the Veteran was originally rated under 
this Diagnostic Code based on his history of dislocation of 
the left sternoclavicular joint.  See, e.g., the April 1991 
rating decision.  

The Veteran is now diagnosed with degenerative arthritis of 
the left sternoclavicular joint.  See, e.g., the VA 
examination report dated September 2006.  Diagnostic Code 
5003 indicates that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion for the specific joint or joints involved.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  Thus, 
Diagnostic Code 5201 [limitation of motion of arm] is for 
consideration.  

Moreover, the Veteran's disability is manifested by recurrent 
dislocation with resultant pain and limitation of motion.  
Accordingly, the Board finds that Diagnostic Codes 5003 and 
5201 are the most appropriate diagnostic codes in this case, 
as they pertain to the specific shoulder disabilities and 
symptomatology from which the Veteran currently suffers 
[degenerative arthritis and limitation of motion].  





Specific schedular criteria

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint may be rated under the criteria 
for limitation of motion of the affected joint.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  For the purpose of 
rating disabilities due to arthritis, the shoulder is 
considered a major joint.  See 38 C.F.R. § 4.45 (2009).
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity and a 20 percent evaluation in the minor 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent evaluation for the major extremity and 
a 30 percent evaluation for the minor extremity.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

The Board observes that the Veteran's left upper extremity is 
his minor extremity.  See 38 C.F.R. § 4.69 (2009) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Normal range of motion for the shoulder is defined as 
follows:  forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2009).




Analysis

Schedular rating

As indicated above, the Veteran's service-connected left 
arthritic sternoclavicular joint disability is currently 
rated as 20 percent disabling.  In order to warrant a 30 
percent rating, the evidence must demonstrate limitation of 
motion of the arm to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2009).

The Veteran was afforded a VA examination on October 24, 
2009, at which time the VA examiner indicated that the 
Veteran's range of motion was significantly limited by pain 
and that he was only able to actively forward flex and abduct 
his shoulder from zero to ten degrees with pain.  The Board 
recognizes that the Veteran allowed "for some passive 
forward flexion and abduction from zero to forty-five degrees 
with pain."  However, as indicated, he was only able to 
maintain active motion of the arm to 10 degrees from the 
side.

There is no medical evidence to contradict the findings of 
the October 2009 VA examiner.  The Veteran's VA treatment 
records demonstrate that he experiences significant pain and 
limitation of motion in his left sternoclavicular joint.  
See, e.g., VA treatment records dated April 2007.  Moreover, 
the October 2009 VA examiner noted that the Veteran wears an 
abduction sling throughout the day due to his left 
sternoclavicular joint symptomatology.

Accordingly, the competent medical evidence of record 
demonstrates that the Veteran experiences limitation of 
motion of the arm to 10 degrees from the side with 
significant pain.  The Board therefore finds that the 
criteria of an increased disability rating of 30 percent 
disabling under Diagnostic Code 5201 have been met since the 
October 24, 2009, VA examination.  A 30 percent disability 
rating is the schedular maximum provided under Diagnostic 
Code 5271 for the minor extremity.




DeLuca consideration

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum schedular rating allowable under the applicable 
Diagnostic Codes.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in 
this case.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Veteran has complained of pain in his neck and headaches 
which he contends are due to his service-connected left 
sternoclavicular joint disability.  Critically, the April 
2005 VA examiner specifically found that the claimed cervical 
spine disability and headaches were not related to the 
Veteran's service-connected left sternoclavicular disability. 

The Veteran has also asserted that he experiences numbness 
throughout his entire left upper extremity.  See the VA 
examination report dated October 2009.  The October 2009 VA 
examiner indicated that the Veteran had "decreased sensation 
to light touch throughout the entire left upper extremity," 
but found that the median, radial, and ulnar nerve motor 
functions were intact.  Accordingly, the competent medical 
evidence does not demonstrate that the Veteran has 
neurological symptomatology in his left upper extremity which 
would allow for the assignment of a separate disability 
rating pursuant to 38 C.F.R. § 4.25.

The Veteran has not complained of or been treated for any 
additional, separately ratable neurological deficiency which 
would warrant the assignment of a separate disability rating.  

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed his claim for an increased disability rating 
for his service-connected left arthritic sternoclavicular 
joint disability on July 18, 2006.  The question to be 
answered by the Board, therefore, is whether any different 
rating should be assigned for the relevant time period under 
consideration, July 18, 2005, to the present.

The RO has rated the Veteran's left sternoclavicular joint 
disability 20 percent disabling from March 22, 1993 to the 
present.  After a careful review of the record, the Board can 
find no evidence to support a finding that the Veteran's left 
sternoclavicular joint disability became severe enough to 
warrant a rating in excess of 20 percent at any time from 
July 18, 2005, to October 24, 2009.  It does not appear that 
the Veteran's symptomatology was demonstrably worse until the 
October 24, 2009, VA examination, at which point the Veteran 
exhibited a significantly decreased range of left shoulder 
motion.  From July 2005 to October 2009, the Veteran's 
documented left shoulder ranges of motion [specifically 
abduction] were congruent with the criteria for a 20 percent 
rating.  Specifically, at the September 2006 VA examination, 
the Veteran demonstrated active abduction to 60 degrees, with 
pain at 30 degrees.

Although the range of motion of the Veteran's left shoulder 
became more limited over time, it was not severe enough to 
warrant a 30 percent disability rating until October 24, 
2009, the date upon which his left shoulder abduction 
decreased to 10 degrees.  

Accordingly, the Board concludes that October 24, 2009 was 
the date as of which left shoulder limitation of motion to 10 
degrees of abduction was initially medically identified.  
Therefore, the increased rating of 30 percent is warranted as 
of that date.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The Veteran has suggested that his left sternoclavicular 
joint disability has caused significant occupational 
impairment.  See, e.g., the Veteran's statement dated August 
2006 and the VA examination report dated October 2009.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left sternoclavicular joint disability.  The 
medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not 
be appropriate.  In fact, the symptomatology associated with 
the Veteran's left sternoclavicular joint disability, 
principally dislocation and pain with limitation of motion, 
is specifically contemplated under the appropriate rating 
criteria for the shoulder under Diagnostic Codes 5201-5203.  
Accordingly, the Board finds that the Veteran's disability 
picture has been sufficiently contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly address 
whether the evidence of record demonstrates any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment See 38 
C.F.R. § 3.321(b)(1) (2009).

With respect to hospitalization, the record shows that the 
Veteran has sought emergency treatment for left shoulder pain 
on several occasions.  See, e.g., the VA treatment records 
dated July 2006, February 2007, and March 2007.  However, 
there is no evidence that the Veteran has been admitted to 
the hospital a single time as a result of his left 
sternoclavicular joint disability.  
With respect to marked interference with employment, there is 
no question that the Veteran is limited by this disability.  
The Board recognizes that the Veteran has had to take time 
off from work due to his left shoulder pain.  See the VA 
treatment records dated February 2007 and March 2007.  

The Board in no way disagrees that the Veteran's service-
connected left sternoclavicular disability prevents him from 
engaging in physical work activities involving lifting 
objects above shoulder level.  Such symptomatology, however, 
is appropriately compensated via the 30 percent rating which 
is currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Indeed, 38 C.F.R. § 
4.1 states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Marked interference with 
employment is not demonstrated.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's left arthritic sternoclavicular joint disability 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 30 percent 
disability rating for the Veteran's service-connected left 
arthritic sternoclavicular joint disability as of October 24, 
2009.  The benefit sought on appeal is therefore allowed to 
that extent.
2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected left sternoclavicular joint disability.

Relevant law and regulations

Service connection - generally

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Personality disorders are not considered to be disabilities 
for the purposes of service connection.  See 38 C.F.R. §§ 
3.303 (c), 4.9, 4.127 (2009); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  A Veteran 
cannot be compensated for a personality disorder, which is 
considered to be a congenital or developmental abnormality.

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a) 
(2009).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Veteran and his representative contend that the Veteran 
suffers from an acquired psychiatric disorder as a result of 
his service-connected left sternoclavicular joint disability.  
See the Veteran's claim dated July 2006; see also the 
Appellant's Brief dated January 2010.  No argument has been 
presented that service connection on a direct basis is 
warranted.  In any event, because the claim is being denied 
based on a lack of a current disability, a direct theory of 
entitlement would also fail.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin, supra.

As to Wallin element (1), current disability, the medical 
evidence of record shows that the Veteran has been diagnosed 
with several psychiatric disabilities over the years 
including amphetamine induced mood disorder, adjustment 
disorder, major depressive disorder, and polysubstance abuse.  
See, e.g., the VA treatment records dated December 2003, 
March 2004, and September 2005.  However, as will be 
discussed below, the more recent and most probative medical 
evidence of record indicates that the Veteran does not 
currently suffer from any of the above-referenced psychiatric 
disorders, but rather has a diagnosed personality disorder.  
Critically, personality disorders are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303 (c), 4.9, 4.127 (2009); 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, the 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).

The Board has considered the multiple psychiatric disorders 
diagnosed in the VA and private treatment records.  
Ultimately, the Board finds the medical opinion of the 
October 2009 VA examiner to be more probative as to the 
Veteran's appropriate psychiatric diagnosis.

Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule".  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that such assessment should be based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

The Board initially notes that the multiple diagnoses 
contained in the Veteran's treatment records did not result 
from thorough psychiatric evaluations, but rather from 
periodic substance abuse treatment and the urgent treatment 
of the Veteran's multiple suicide attempts.  See the VA 
treatment records dated March 2004 and July 2005; see also 
the Lakeside Behavioral Health Systems treatment records 
dated June 1998 and September 2005; see also the State of 
Tennessee Department of Mental Health records dated November 
1998.  

Moreover, the October 2009 VA examiner specifically 
considered the Veteran's complete claims folder and treatment 
records in rendering his opinion regarding the Veteran's 
proper psychiatric diagnosis.  The examiner diagnosed the 
Veteran with polysubstance abuse in full remission and 
personality disorder, not otherwise specified (NOS).  He 
specifically stated that the Veteran "clearly has a history 
of episodes involving depressed mood, anxiety, extreme 
distress, and impulsivity that frequently has led to self 
destructive behaviors.  Based on a review of [the Veteran's] 
history, these episodes typically follow the occurrence of an 
external stressor, many times being an interpersonal 
conflict, unemployment, or homelessness."  He further 
concluded, "[b]ased on [the Veteran's] personality testing, 
[his] pattern of behavior and symptoms are best understood 
characterologically.  He does not meet criteria for a mood 
disorder at this time NOR is it the opinion of this examiner 
that his primary diagnosis has ever been a mood disorder."  

The October 2009 VA medical opinion appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  Moreover, the October 2009 VA opinion 
appears to be consistent with the Veteran's medical history, 
which documents a long history of polysubstance abuse with 
multiple external stressors including marital strife, 
homelessness, and unemployment.  

In short, the Board places greater weight of probative value 
on the medical evidence which supports the conclusion that 
the Veteran has a personality disorder rather than an 
acquired psychiatric disorder. 

Although the Veteran and his attorney assert that he does 
have an acquired psychiatric disorder, the record does not 
establish that either of them has the medical training 
necessary to offer competent opinions on matters of medical 
diagnosis.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) [a lay person is not competent to offer 
opinions that require medical knowledge].

The Board has considered the implications of McClain v. 
Nicholson, 21 Vet. App. 319 (2007) [holding that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary' s 
adjudication of the claim"].  Critically, the holding in 
McClain is not dispositive in this case because the VA 
examiner specifically found that the Veteran was improperly 
diagnosed with a mood disorder and that instead his 
appropriate diagnosis was personality disorder and 
polysubstance dependence.  
Accordingly, in the absence of the claimed disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

Thus, Wallin element (1) is not satisfied.  The claim fails 
on that basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for an acquired 
psychiatric disorder is not warranted.  The benefit sought on 
appeal is denied.

Additional comment

As indicated above, the Veteran has been diagnosed with 
polysubstance dependence in full remission.  To the extent 
that the Veteran seeks entitlement to service connection for 
said disability, the Board notes that service connection may 
not be granted for alcohol or drug abuse.  See 38 U.S.C.A. §§ 
105, 1131 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2009); see also VAOPGPREC 2-97 
(January 16, 1997).















ORDER

Prior to October 24, 2009, an increased disability rating in 
excess of 20 percent for the service-connected left arthritic 
sternoclavicular joint disability is denied. 

From October 24, 2009, an increased disability rating of 30 
percent, but not more, for the service-connected left 
arthritic sternoclavicular joint disability is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


